DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 4, 6, 8-9, 12, and 14 are rejected under 35 U.S.C. 103 as being obvious in view of Mathieson (US 5,343,135) and Hou et al. (US 2013/0057255 – hereinafter “Hou”).

Per claim 1, Mathieson teaches a cable connector, wherein the cable connector comprises a housing (Fig. 1; housing 2; col. 2, lines 65-68) and a wiring circuit (Fig. 3; col. 2, lines 60-62), the wiring circuit is arranged inside the housing and the wiring circuit comprises a first wiring terminal (Fig. 2; lead 4; col. 3, lines 1-7), a second wiring terminal (Fig. 2; lead 5; col. 3, lines 1-7), a detection module (Fig. 3; components to the right of the suppression diodes 16 and 17; col. 3, lines 23-59), and a voltage absorption module (Fig. 3; suppression diodes 16 and 17; col. 4, lines 40-45), the detection module and the voltage absorption module electrically connected between the first wiring terminal and the second wiring terminal;
the detection module comprises a first switch circuit (Fig. 3; combination of LED 8 and resistor R1; col. 3, lines 35-53) and a second switch circuit (Fig. 3; combination of LED 6 and resistor 10; col. 3, lines 35-53), the first switch circuit and the second switch circuit are oppositely bridged between the first wiring terminal and the second wiring terminal to be alternatively turned on, the first switch circuit comprises a first illumination unit, and the second switch circuit comprises a second illumination unit; and
when the first wiring terminal and the second wiring terminal are positively connected to two power supplies, the first switch circuit is turned on and the first illumination unit illuminates for a display (Once the leads are set in the correct position, LED 8 is configured to illuminate (col. 3, lines 35-46)); and when the first wiring terminal and the second wiring terminal are negatively connected to two power supplies, the second switch circuit is turned on, and the second illumination unit illuminates for a display (If the leads are set in an incorrect position, LED 6 is configured to illuminate (col. 3, lines 35-46)).

However, Mathieson does not explicitly teach the voltage absorption module comprising a piezoresistor bridged between the first wiring terminal and the second wiring terminal.  In contrast, Hou teaches a device for power energy metering wherein a piezoresistor ZR1, in combination with a voltage suppressor D1, is connected between two wirings and is configured to suppress an over-voltage input of an AC/DC conversion module (Fig. 4; ¶42).
It would have been obvious to one of ordinary skill in the art at the time of filing to add a piezoresistor that is configured to, in combination with the suppression diodes 16 and 17, receive voltage from the leads 4 and 5.  One of ordinary skill would make such a modification for the purpose of suppressing an over-voltage condition (Hou; ¶42).

Per claim 4, Mathieson in view of Hou teaches the cable connector according to claim 1, wherein the wiring circuit further comprises an alarm module, the alarm module is bridged between the first wiring terminal and the second wiring terminal and the alarm module is activated to send out an alarm signal when the first wiring terminal and the second wiring terminal are negatively connected to the power supplies (An acoustic alarm may be provided (col. 5, lines 10-12)).

Per claim 6, Mathieson in view of Hou teaches the cable connector according to claim 1, wherein a first voltage threshold is preset in the piezoresistor to detect a voltage flowing through the first wiring terminal and the second wiring terminal; when the voltage flowing through the first wiring terminal and the second wiring terminal is greater than the voltage threshold, the piezoresistor absorbs an over-current flowing through the first wiring terminal and the second wiring terminal (In Mathieson in view of Hou, voltage spikes are configured to be suppressed by a piezoresistor and suppression diodes).

Per claim 8, Mathieson in view of Hou teaches a cable clamp, wherein the cable clamp comprises a cable and the cable connector according to claim 1, wherein the cable is connected to the first wiring terminal of the cable connector and the second wiring terminal of the cable connector respectively (The housing 2 is adapted to detachably accommodate leads 4 and 5 (col. 1, lines 34-44; col. 3, lines 1-7)).

Per claim 9, Mathieson teaches a method for detecting bridging of car batteries, comprising the following steps:
S100: respectively connecting a first cable and a second cable of a cable clamp to two car batteries; S200: when a first wiring terminal connected to the first cable and a second wiring terminal connected to the second cable are positively connected between the two car batteries, (The device 1 is connected between a source battery and a faulty battery via cables (col. 4, lines 6-15).  Once the leads are set in the correct position, LED 8 is configured to illuminate (col. 3, lines 35-46).  If the leads are set in an incorrect position, LED 6 is configured to illuminate (col. 3, lines 35-46).  An acoustic alarm may be provided (col. 5, lines 10-12)).

However, Mathieson does not explicitly teach a step S300 wherein: when a voltage flowing through the first wiring terminal and the second wiring terminal exceeds a voltage threshold preset in a piezoresistor in the cable connector, absorbing an over-current flowing through the first wiring terminal and the second wiring terminal by means of the piezoresistor (Voltage suppression is performed by suppression diodes 16 and 17 (col. 4, lines 40-45)).
In contrast, Hou teaches a device for power energy metering wherein a piezoresistor ZR1, in combination with a voltage suppressor D1, is connected between two wirings and is configured to suppress an over-voltage input of an AC/DC conversion module (Fig. 4; ¶42).
It would have been obvious to one of ordinary skill in the art at the time of filing to add a piezoresistor that is configured to, in combination with the suppression diodes 16 and 17, receive voltage from the leads 4 and 5.  One of ordinary skill would make such a modification for the purpose of suppressing an over-voltage condition (Hou; ¶42).

Per claim 12, Mathieson in view of Hou teaches a cable clamp, wherein the cable clamp comprises a cable and the cable connector according to claim 4, wherein the cable is connected (The housing 2 is adapted to detachably accommodate leads 4 and 5 (col. 1, lines 34-44; col. 3, lines 1-7)).

Per claim 14, Mathieson in view of Hou teaches a cable clamp, wherein the cable clamp comprises a cable and the cable connector according to claim 6, wherein the cable is connected to the first wiring terminal of the cable connector and the second wiring terminal of the cable connector respectively (The housing 2 is adapted to detachably accommodate leads 4 and 5 (col. 1, lines 34-44; col. 3, lines 1-7)).


Claim Objections
6.	Claims 2-3, 5, 7, 10-11, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the cable connector according to claim 1, wherein, in particular, wherein the second diode has a negative pole connected to the first wiring terminal and a positive pole connected to the second wiring terminal through the second resistor.  Claims 3 and 10-11 are consequently objected to due to their dependence on claim 2.
Per claim 5, the prior art of record is silent on the cable connector according to claim 4, comprising, in particular, a third diode, a third resistor, a buzzing unit, and a fourth diode.  Claim 13 is consequently objected to due to its dependence on claim 5.
Per claim 7, the prior art of record is silent on the cable connector according to claim 6, wherein, in particular, the voltage threshold is 33V and the over-current is less than or equal to 2000A.  Claim 15 is consequently objected to due to its dependence on claim 5.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852